Citation Nr: 0304271	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an eye 
injury.  

(The issue of, pursuant to adjudication herein, the reopened 
claim for service connection for residuals of an eye injury 
will be addressed in a later decision.)





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1980 to April 
1989.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

In light of the adjudication below, the Board is undertaking 
additional development on the issue of the reopened claim for 
service connection for residuals of an eye injury pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  Service connection for residuals of an eye injury was 
denied by a September 1989 rating decision; the veteran was 
notified of this decision in that month but not perfect an 
appeal with respect to this issue. 

3.  Evidence received since the September 1989 rating 
decision in the form of private and VA clinical records 
reflecting treatment for blurred vision and aching in the 
right is neither cumulative nor redundant, and by itself and 
in connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim for entitlement to service connection for 
residuals of an eye injury.  


CONCLUSIONS OF LAW

1.  The September 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989). 

2.  Evidence received subsequent to the September 1989 rating 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for residuals of 
an eye injury are met.  38 U.S.C.A. § 1131, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  These amendments also revised the definition 
of new and material evidence.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  This amendment, however, was made effective with 
respect to claims filed on or after August 29, 2001, and is 
not applicable to the veteran's appeal since his attempt to 
reopen his claim for service connection was filed prior to 
this date.  The Board has considered this new legislation 
with regard to the issue of whether new and material evidence 
has been submitted, and finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time. 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The United States Court of Veterans Appeals in Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability (emp. in orig.).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer, 
at 225.  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001) Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Under 38 C.F.R. § 3.156(a), for claims received 
prior to August 29, 2001, as is the case here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For 
claims filed on and after August 29, 2001, new and material 
evidence is defined as set out at 66 Fed. Reg. 45620, 45630 
(August 29, 2001) to be codified at 38 C.F.R. § 3.156.)  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for, among other 
disabilities, residuals of an eye injury was denied by a 
September 1989 rating decision to which the veteran was 
notified in that month.  A timely appeal to the Board with 
respect to this issue was not perfected by the veteran.  As 
such, the September 1989 rating decision is "final."  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  This is the last 
final rating decision addressing the issue of entitlement to 
service connection for residuals of an eye injury on any 
basis.  Such final decisions can only be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  

The evidence of record at the time of the September 1989 
rating decision in pertinent part included a service medical 
record dated in September 1984 reflecting an injury to the 
right eye when a simulator exploded.  The veteran at that 
time complained of right eye pain, blurred vision and 
redness.  The physical examination revealed a subconjunctival 
hemorrhage secondary to an abrasion, and the veteran was 
fitted with an eye patch.  He was restricted to indoor duty.  
The remaining service medical records were essentially 
negative.  The post-service evidence at the time of the 
September 1989 rating decision included reports from a VA eye 
examination completed in July 1989.  This examination 
revealed no disability or defects.  

Examining the evidence of record submitted since the 
September 1989 rating decision, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim in the form of records demonstrating private and VA 
treatment for blurred vision and "aching" in the right eye 
after service.  In particular, this evidence includes VA 
clinical records dated in January 1990 and June 1993 
reflecting treatment for blurred vision in the right eye.  
This evidence preceded clinical evidence dated in March, 
April and June 1998 describing blurred vision following a 
fall purported to have taken place at the veteran's place of 
employment.  

The etiology of the symptomatology demonstrated by the 
additional evidence discussed above is in question, and the 
Board will conduct additional development to clarify this 
matter.  However, to the extent that these additional records 
reflect post-service evidence of possible disability in the 
right eye not of record at the time of the September 1989 
rating decision, this evidence is neither cumulative nor 
redundant, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
Brammer, 3 Vet. App. at 223 (1992).  Accordingly, the claim 
for service connection for a residuals of an eye injury is 
reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for residuals of an eye injury, 
the claim to this extent is allowed.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

